Citation Nr: 1027592	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include whether new and material evidence has been received to 
reopen a previously denied claim.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1950 to June 1952. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in May 2010.  A transcript of the 
hearing has been associated with the claims file.  

Following the May 2010 Board hearing, the Veteran submitted 
additional evidence without a waiver of initial RO jurisdiction.  
Because the Board is granting the Veteran's claim, remand is not 
required to afford RO review of the evidence, and the Board can 
proceed with appellate review.  See 38 C.F.R. §§ 20.800; 20.1304.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board in September 2006 denied the Veteran's original 
claim of service connection for a low back disorder; he was 
notified of this decision in writing, but he did not appeal the 
Board decision.  

2.  The evidence received since the September 2006 Board decision 
is neither cumulative nor redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

3.  A low back disorder currently manifested by degenerative disc 
disease of the lumbar spine is shown as likely as not to be due 
to injury or disease incurred during the Veteran's period of 
active service.  


CONCLUSIONS OF LAW

1.  The September 2006 Board decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. §§ 511(a), 7104(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2009).

2.  Because evidence received since September 2006 is new and 
material, the claim of service connection for a low back disorder 
is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  By extending the benefit of the doubt to the Veteran, his low 
back disorder currently manifested by degenerative disc disease 
of the lumbar spine, is due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initially matter, the Board finds no discussion of VA's 
duty to notify and assist is necessary in this matter as the 
Board reopens the claim and grants service connection for a low 
back disorder, which represents a complete grant of the benefit 
sought on appeal.  

A.  Petition to Reopen

The Veteran seeks to reopen a claim of service connection for a 
low back disorder.  His original claim, received by VA in April 
2003, was denied in an April 2004 rating decision.  The Veteran 
appealed the decision to the Board.  In September 2006, the Board 
issued a decision denying the claim on the basis that the 
evidence did not show a current low back disability related to 
the Veteran's active service.  Thus, the decision became final.  
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.  The Veteran filed 
this application to reopen his claim in September 2006.  

According to the provisions of 38 C.F.R. 3.156(c), except as 
otherwise provided, if at any time following issuance of a 
decision VA receives or associates with the claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided a prior 
claim, VA will reconsider the claim.  

Otherwise, to reopen and review a claim that has been previously 
denied, new and material evidence must be submitted by or on 
behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  

Here, the evidence associated with the claims file since the 
September 2006 decision consists of the service records, the 
Veteran's assertions, plus the assertions of his wife and three 
Veterans who served with the Veteran.  

The new service records consist of duty rosters for the Veteran's 
National Guard unit at the time it was activated in 1950.  The 
service records are not relevant to the Veteran's case because 
they do not address whether he suffered a low back injury during 
service.  Accordingly, reconsideration of the Veteran's claim 
under 38 C.F.R. § 3.156(c), is not warranted based upon these 
service records.  

Nonetheless, the Board finds that the additional items, including 
the lay statements, are "new" evidence because they were not 
before the Board in September 2006.  The Board also finds that 
the new evidence is "material" because it relates to whether 
the Veteran had a low back injury during service, which addresses 
the reason the claim was denied by the Board in September 2006.  
The Board accordingly finds that new and material evidence has 
been received to reopen the claim.  Hence, appeal to this extent 
is allowed, and the claim is now subject to review based on the 
entire evidentiary record.  

B.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that by extending the Veteran the benefit 
of the doubt, service connection is warranted.  

First, the evidence is at least in a state of relative equipoise 
in showing that he suffered a low back injury during service.  

At his May 2010 Board hearing, the Veteran explained in detail 
that he first injured his back during service while trying to set 
up the spades on a Howitzer.  He did not immediately seek medical 
treatment.  The pain continued into the next day, however, so he 
went to a field hospital.  There, he was told he had a severe 
strain.  He was given medication and taken off duty.  (Elsewhere, 
the Veteran explained that he was given aspirin and told to rest 
in bed.)  The Veteran further testified that his pain continued 
throughout service, and he believes he mentioned his low back 
pain at his service separation examination.  

In support of his claim, the Veteran submitted a statement from 
his wife.  She wrote that she can clearly remember him having 
considerable low back pain after returning home on leave in 
October 1951.  Additionally, the Veteran submitted "buddy" 
statements from three Veterans who served with him.  They each 
indicated that the Veteran injured his back while lifting a steel 
plate/spade onto a Howitzer.  

The Board finds that these lay assertions are credible and 
competent evidence establishing that the Veteran suffered a low 
back injury during service.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (BVA has a duty to assess the credibility and 
weight of the evidence); Davidson, 581 F.3d at 1316; Jandreau, 
492 F.3d at 1376-77.

The Veteran's service treatment record (STR) includes no 
indication of a low back injury.  However, the STR is incomplete.  
It currently includes only a copy of his service entrance 
examination, several dental records, and the service separation 
examination.  

The Board points out that the service separation examination 
notes "No serious injuries."  Importantly, the notation does 
not indicate the Veteran had "no injuries."  Rather, it reports 
no "serious" injuries, which is consistent with a conclusion 
that the Veteran complained of low back pain, but the examiner 
found his complaints to be "no[t] serious."  The service 
separation examination, in other words, does not controvert the 
Veteran's own assertions indicating that he had a low back injury 
during service.  

Otherwise, the Veteran's STR is presumed to have been destroyed 
by a fire at the National Personnel Records Center in 1973.  In 
such situations, a veteran is competent to report about factual 
matters about which he had firsthand knowledge, including 
experiencing pain during service, reporting to sick call, and 
undergoing treatment.  See Washington v. Nicholson, 19 Vet. App. 
362 (2005).

For these reasons, the Board finds that the Veteran as likely as 
not injured his low back during service.  

The post-service treatment records show that the Veteran is 
currently diagnosed with advanced degenerative disc disease (DDD) 
of the lumbar spine.  The evidence is at least in a state of 
relative equipoise in showing that he his current DDD of the 
lumbar spine is etiologically related to his in-service low back 
injury.  

First, the Veteran and his wife have both indicated that he had 
continuous low back pain following his service separation.  Their 
assertions are credible and competent evidence showing a 
continuity of post-service symptomatology.  See Davidson, 581 
F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The post-service evidence also shows that the Veteran had a work-
related back injury in 1988, for which he was awarded Social 
Security disability benefits.  Private medical reports from May 
1989, January 1990, and March 1995, indicate that he developed a 
low back disability as a result of the 1988 work-related injury.  
The Board finds, however, that this evidence is not probative 
evidence weighing against the Veteran's claim.  First, these 
records do not mention the Veteran's service or otherwise show 
that the examining physicians were aware of the Veteran's in-
service injury.  Accordingly, the opinions are based on an 
incomplete factual predicate, which significantly reduces their 
probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).  

Correspondingly, because the examining physicians were unaware of 
the Veteran's pertinent service history, their records cannot be 
found to either expressly or implicitly address the central issue 
in this case (the relationship between the Veteran's in-service 
injury and current low back disorder).  Medical evidence must 
specifically address the pertinent issues of a case, and an 
examiner's silence cannot be relied upon as evidence against a 
claim.  See Wisch v. Brown, 8 Vet. App. 139 (1995); Hampton v. 
Gober, 10 Vet. App. 481, 482 (1997).  The May 1989, January 1990, 
and March 1995 treatment records here are silent as to the 
Veteran's service and silent as to the relationship between his 
service and his current low back disorder.  Accordingly, these 
records do not constitute negative evidence weighing against the 
Veteran's claim.  

In connection with his present claim, the Veteran underwent a VA 
examination in August 2003.  The VA examiner diagnosed the 
Veteran with advanced degenerative disc disease of the lumbar 
spine, and opined that "[i]t seems as likely as not that the 
condition did start" during the Veteran's active service.  The 
Board finds that the August 2003 VA examiner's opinion is highly 
probative because the opinion is clearly articulated.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, the VA examiner 
reviewed the pertinent history, including the Veteran's report of 
having an in-service injury and a post-service work-related 
injury in 1988.  As indicated, Veteran's assertions are probative 
evidence establishing an in-service injury.  Accordingly, the VA 
examiner had a factually accurate predicate for his opinion.  See 
id.  

The Board recognizes that the VA examiner qualified his opinion 
by pointing out that the record contains no evidence documenting 
the in-service injury.  The lack of documentation in the STR, 
however, is not pertinent in light of (a) the missing STR and (b) 
the Veteran's own credible lay assertions regarding the 
circumstances of his service.  See Davidson, 581 F.3d at 1316; 
Jandreau, 492 F.3d at 1376-77; see also McLendon v. Nicholson, 20 
Vet. App. 79, 85 (2006) (citing Forshey v. Principi, 284 F.3d 
1335, 1363 (Fed.Cir.2002) (negative evidence, actual evidence 
which weighs against a party, must not be equated with the 
absence of substantive evidence.)  Accordingly, the probative 
value of the VA examiner's opinion is not diminished on this 
basis.  

The Board also recognizes that the VA examiner further opined 
that "[i]t seems . . . the main cause of [the Veteran's] current 
condition" is the post-service, work-related injury in 1988.  An 
overall reading of the VA examiner's opinion, however, indicates 
that the VA examiner was simply stating that the Veteran's low 
back disorder had its onset during service and was then 
aggravated by the post-service injury in 1988.  Otherwise, the VA 
examiner's opinion is uncontroverted.  For these reasons, the 
Board finds the August 2003 VA examiner's opinion is highly 
probative.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In conclusion, the evidence is at least in a state of relative 
equipoise in showing that the Veteran currently has a low back 
disorder that is etiologically related a low back injury he 
suffered during his active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Accordingly, by extending the benefit of the 
doubt to the Veteran, service connection is warranted.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a low back disorder, the appeal 
to this extent is allowed.

Service connection for a low back disorder currently manifested 
by degenerative disc disease of the lumbar spine, is granted.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


